Citation Nr: 0403220	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  97-30 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability. 

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a dental disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to March 
1975. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 RO decision that denied the 
veteran's application to reopen claims of service connection 
for right knee and dental disabilities.  In June 1998 and May 
2003, the Board remanded the veteran's claims to the RO for 
additional evidentiary development. 


FINDINGS OF FACT

1.  An application to reopen a claim of service connection 
for a right knee disability was last finally denied in an 
October 1994 RO decision.

2.  Evidence received since the October 1994 decision is 
cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a right knee disability.

3.  The veteran's claim of service connection for a dental 
disability was denied as not well-grounded in an October 1994 
RO decision.

4.  Evidence received since the October 1994 decision is not 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for a dental disability.



CONCLUSIONS OF LAW

1.  Evidence received into the record since the final October 
1994 rating decision denying the application to reopen a 
claim of service connection for a right knee disability is 
not new and material, and the veteran's claim for service 
connection for that disability is not reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  Evidence received into the record since the final October 
1994 decision denying service connection for a dental 
disability is new and material, and the veteran's claim for 
service connection for that disability is reopened.  38 
U.S.C.A. §§ 5103, 5108, 7105 (West. 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In July 1971, the veteran was admitted to Charity Hospital of 
Louisiana at New Orleans, for a period of 12 days.  During 
the course of the hospitalization, he underwent an arthrotomy 
and meniscectomy for treatment of a bucket handle tear of the 
medial meniscus of the right knee.  Hospitalization records 
noted he had a history of several years of recurrent pain, 
locking, and effusion of the right knee.  At the time of 
hospital discharge, it was noted that he was walking with 
crutches and had an overall satisfactory stay.  

In October 1971, it was noted that the veteran had mild 
numbness of the anterior right knee on kneeling but was 
otherwise asymptomatic.  

The veteran served on active duty from April 1974 to March 
1975.  His service medical records show that on enlistment 
examination in April 1994, a specific examination of the 
right knee was conducted and was entirely negative.  It was 
noted he had a previous history of having undergone ligament 
reconstruction in 1970 or 1971 at Charity Hospital, and he 
denied having any residual sequelae.  In May 1974, the 
veteran complained of soreness, and pain and instability of 
the right knee.  He said he had previously injured his right 
knee in 1970 while playing football and had undergone surgery 
for treatment of internal derangement.  An examination and X-
ray studies (in May 1974) were noted as negative.  He was 
released to duty with an Ace wrap and Tylenol.  A February 
1975 orthopedic consultation report shows that the veteran 
had two well-healed scars of the right knee as well as mild 
chondromalacia.  It was noted he could not do his duty.  
There are no further complaints, treatment, or diagnoses of 
right knee problems in service. 

The veteran's service dental records show that on examination 
in May 1974, he was missing teeth # 9, 17, 30, 31, and 32.  
Teeth # 1 and 16 were noted as impacted.  Restorable caries 
were noted in teeth #4, 12, 13, and 15.  From May through 
July 1974, the veteran underwent dental treatment.  In June 
1974, he underwent periodontal treatment: a lower anterior 
lateral sliding flap was performed in the area of teeth #24 
and 25.  It was subsequently noted that he was healing well. 

A May 1979 VA general medical examination report shows that 
the veteran reported a history of having undergone a right 
arthrotomy for torn medial cartilage prior to service, in 
1970.  Following an examination, the diagnosis was an old 
non-service connected right knee arthrotomy for a medial 
meniscectomy. 

In April 1980 the Board denied the veteran's claim for 
service connection by aggravation for a right knee 
disability. 

In November 1982, the RO determined that the veteran had not 
sustained any dental trauma. 

A private September 1985 EMG study of the lower extremities 
was negative. 

At a February 1987 RO hearing, the veteran testified that he 
first started having knee problems during field medical 
training at Camp Compton.  He said his knee gave out on him.  
He said he was given therapy and medication in service.  He 
said he continued to have knee problems, including 
instability, popping and cracking.  He also related he had 
knee problems prior to service and had undergone surgery at 
Charity Hospital. 

In September 1987 the Board found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a right knee disability.

A March 1992 VA general medical examination report shows that 
the veteran had a history of right knee problems.  Following 
an examination, the diagnosis was a right knee sprain. 

At an October 1993 RO hearing, the veteran testified that he 
was told, during service, that there was the possibility that 
he may lose teeth because of bad gums.  As a result, he said 
he underwent surgical treatment.  He indicated that no teeth 
were removed during the course of the dental treatment. 

By an October 1994 RO decision, the veteran's application to 
reopen a claim of service connection for a right knee 
disability was denied.  In addition, the veteran's claim of 
service connection for a dental disability was denied as not 
well-grounded.  He was notified of the outcome of this 
decision and did not appeal.  Evidence submitted since this 
decision was rendered is summarized below.

A substantial amount of medical evidence from the New 
Orleans, Louisiana VA facility and elsewhere was submitted.  
These records date from the 1990s onward.  None of this 
medical evidence establishes right knee complaints, treatment 
or diagnoses.  The records largely show treatment for left 
leg and left knee problems, among other conditions. 

At a September 1997 RO hearing, the veteran testified that he 
had a sustained a right knee injury while playing football 
prior to service.  Specifically, he said he had sustained 
torn ligaments and had undergone surgical treatment prior to 
active duty.  At the time of induction, he said, he had no 
right knee problems.  During boot camp, he said, he injured 
his right knee during participation in an obstacle course.  
He said his treatment included an Ace bandage.  He said he 
later had right knee problems when he went to Camp Pendleton 
and went intermittently to sick call.  With regard to his 
dental condition, he said he underwent a dental graft during 
military service.  In service, he said, he was told his 
dental condition was deteriorating, that his dental nerves 
were exposed, and that there was bad mouth odor.  He also 
reported that he got hit in the mouth (the lower front jaw) 
with a piece of metal during service.  He said a guy was 
chopping something when he got hit in the face.  He said a 
dental bone graft was performed but the graft did not take. 

At a January 1998 Travel Board hearing, the veteran testified 
that he had sustained right knee ligament damage while 
playing football in high school, prior to service.  He said 
this injury completely healed prior to his induction to 
service.  He said that he reinjured his right knee while 
participating in an obstacle course during active duty.  As 
for his current condition, he said he had received 
intermittent treatment for his knee.  With regard to his 
dental condition, he said he had undergone dental treatment 
in service. 

In a May 1998 VA memorandum, Chief of Dental Services, 
P.L.C., D.D.S., indicated that the veteran's initial entry 
examination report showed that teeth # 9, 17, 30, 31, and 32 
were missing and teeth # 1 and 16 were impacted.  It was 
noted he had restorable caries in teeth # 4, 12, 13, and 15.  
It was noted that treatment between May and July 1974 reflect 
that carious teeth were restored and periodontal surgery was 
performed.  It was noted that the surgical procedure the 
veteran underwent was a lateral repositioned graft in the 
area of teeth # 24 and 25.  It was opined that the diagnosis 
for the procedure was not indicated but that it was probably 
performed to correct receding gingiva on the labial surface 
of teeth #24 and 25. 

In a July 1998 addendum to the May 1998 statement, P.L.C., 
D.D.S., noted that the veteran had undergone periodontal 
surgery in June 1974 at which time a lateral sliding flap was 
performed on teeth #24 and 25 (the lower anterior central 
incisors) to correct a gingival recession.  (It was generally 
noted that the surgical procedure did not involve 
recountouring alveolar bone but involved soft tissue only.  
It was noted that there were no major nerves in the surgical 
area and that the procedure was unlikely to result in any 
numbness to the lip or chin.)  The surgical after-care 
summary notes reflect that his hospital course was 
uncomplicated.  The veteran was asymptomatic when he was 
released to duty.  It was noted he was seen post-operatively 
on June 17, 18, 20, 26, and 28, and on July 3, 1974, and 
there were no notations of complications or residual effects 
from the procedure.  It was noted that the veteran was 
examined on August 5, 1997, by the VA Dental Service.  It was 
noted that the veteran had generalized gross calculus, dental 
plaque, poor oral hygiene, and tooth mobility.  The diagnosis 
was not adjunct to any medical condition and no medical 
treatment was given.  The veteran was referred to a private 
dentist for the aforementioned dental problems.  It was 
concluded that gingival recession was not usually a 
spontaneous condition nor was it a disqualifying condition 
for entry into military service.  It was noted that such 
could rapidly result from acute necrotizing ulcerative 
gingivitis and there was no mention of any such diagnosis in 
the veteran's dental records.  It was opined that the 
veteran's condition existed prior to entry into service and 
that the tooth mobility and foul odor were due to poor oral 
hygiene and were not the result of periodontal surgery 
performed in 1974 or any other treatment noted in the service 
dental records. 

Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the March 1997 rating 
decision that denied his application to reopen claims of 
service connection and of the reasons and bases for the 
denial of his claims.  The Board concludes that the 
discussions in the March 1997 rating decision, statement of 
the case (issued in May 1997), supplemental statements of the 
case (SSOCs) (issued in October 1997, August 1999 and July 
2003) and numerous letters over the years (including the June 
2003 VCAA letter) informed the veteran of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC, SSOCs, and various 
letters informed him of:  why the evidence on file was 
insufficient to grant service connection; what evidence the 
record revealed; what VA was doing to develop the claims; and 
what information and evidence was needed to substantiate his 
claims.  The June 2003 VCAA letter specifically informed him 
of what he should do in support of the claims, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was for the most part informed to submit 
everything he had with regard to his application to reopen 
claims of service connection.  Finally, it is noted that 
while the VCAA letter was issued following the adverse 
decision, no prejudice has occurred.  Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  Under the facts 
of this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  VA has met 
its duty to notify the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  The Board remanded the veteran's 
claim two times (in 1998 and 2003) in an attempt to ensure 
that the evidentiary record was complete and all due process 
requirements were met.  All relevant medical records are on 
file, including VA medical records.  In sum, the Board finds 
that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist 
with regard to the veteran's application to reopen. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  In June 2003 the veteran 
responded to the VCAA letter and stated that he was unaware 
of any sources of relevant evidence other than that which the 
VA would obtain and/or which had already been identified.  In 
December 2003 his representative waived the right to another 
VCAA letter.  As all notification has been given and all 
relevant available has been obtained, the Board concludes 
that any deficiency in compliance with the VCAA would not 
prejudice the veteran and would be harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has satisfied 
its duties to notify and to assist the veteran in this case. 

Application to Reopen

By an October 1994 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for a right knee disability and denied his claim of service 
connection for a dental disability as not well-grounded.  
Although the veteran was properly notified of the decision, 
and of his procedural and appellate rights, he did not 
perfect an appeal within the applicable time period.  Thus, 
the decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In January 1997, the veteran filed an application to reopen 
his claims of service connection for right knee and dental 
disabilities.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Right Knee Disability

In October 1994, the RO denied the veteran's application to 
reopen, presumably on the basis that there was no evidence 
showing either the veteran sustained a right knee injury in 
service or showing that he aggravated his pre-service right 
knee injury in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303, 3.306.  At the time of this decision, the claims 
file included service and VA medical records, several VA 
examinations, and an RO hearing transcript.  His service 
medical records show that on entrance examination in April 
1974, he reported a history of right knee problems and 
indicated he had undergone surgery in the 1970s.  An 
evaluation of the right knee, including X-ray studies, was 
completed and was negative.  In May 1974, he complained of 
right knee problems.  An objective evaluation was negative.  
Treatment included Tylenol and an Ace wrap.  In February 
1975, an orthopedic evaluation revealed two well-healed scars 
and mild chondromalacia.  
Post-service medical evidence includes a May 1979 VA 
examination report which reflects a diagnosis of an old non-
service-connected right knee arthrotomy for a medial 
meniscectomy.  A March 1992 VA examination report shows that 
the veteran had a diagnosis of a right knee sprain.  An RO 
hearing transcript from 1987 reflects that the veteran 
testified as to a preservice history of right knee surgery.  
He also indicated that he sustained a right knee injury in 
service during the course of field training.

Since the October 1994 rating decision was rendered, a 
substantial amount of medical evidence has been received.  
This evidence, for the most part, does not address the 
veteran's right knee at all but regards a variety of other 
conditions.  The evidence neither establishes a current right 
knee disability nor addresses the matter of etiology (service 
incurrence or aggravation).  This evidence is neither new nor 
material as it fails to bear directly and substantially upon 
the specific matter under consideration; and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In addition, evidence added to the record since the October 
1994 decision was rendered includes the veteran's testimony 
at a September 1997 RO hearing and a January 1998 Travel 
Board hearing.  His hearing testimony is to the effect that 
while he sustained a right knee injury prior to service such 
healed completely prior to induction.  During service, he 
related, he injured his knee while on the obstacle course.  
He related he continued to have current right knee problems.  
This hearing testimony is neither new nor material as it is 
largely duplicative of other evidence on file including other 
testimony provided at a hearing in February 1987.  

In sum, since the last prior final denial in October 1994, 
new and material evidence has not been submitted.  There is 
no newly submitted evidence that bears materially and 
substantially on the question of whether the veteran incurred 
a right knee injury in service or aggravated a pre-service 
right injury.  As such, the appeal must be denied.

Dental Disability

It is noted that, in October 1994, the RO denied the 
veteran's claim of service connection for a dental disability 
as not well-grounded on the basis that he did not have a 
dental condition that was compensable.

Since the October 1994 decision was rendered, several 
opinions were added to the record, including the May and July 
1998 opinions of P.L.C., D.D.S, VA Chief of Dental Services.  
Dr. P.L.C's opinions serve to further clarify the nature of 
the veteran's inservice dental treatment, namely his June 
1974 periodontal treatment. Dr. P.L.C. explained that the 
periodontal treatment was probably performed to correct 
receding gingiva.  He also commented on whether there were 
any residual effects stemming from the veteran's inservice 
dental treatment.  Certainly, Dr. P.L.C.'s opinions bear 
directly and substantially upon the specific matter under 
consideration.  Further, given they are the only etiological 
opinions on file, they are not cumulative or redundant in 
nature.

The Federal Circuit has held that new and material evidence 
does not have to be of such weight as to change the outcome 
of the prior decision.  Hodge, supra.  The Board concludes 
that Dr. P.L.C.'s opinions constitute new and material 
evidence to reopen the claim of service connection for a 
dental disability.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a right knee disability; the 
application to reopen is denied. 

New and material evidence having been received, the claim of 
service connection for a dental disability is reopened.




REMAND

The RO has not yet had the opportunity to consider the 
veteran's claim of service connection for a dental disability 
on the merits.  Given the aforementioned, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993

This case is REMANDED to the RO for the following reasons:

The veteran's claim should be 
readjudicated with application of all 
appropriate laws and regulations.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his attorney should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include citation to all 
appropriate dental laws and regulations. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



